Citation Nr: 1715426	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  13-10 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from August 1953 to June 1956.  He died in June 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The appellant presented sworn testimony at a hearing before the undersigned in September 2016.  

The Board notes that during the appeal period the appellant contended that the Veteran's death was due to the negligence or carelessness of VA in its treatment of the Veteran, and thus she is entitled to compensation for the Veteran's death under 38 U.S.C.A. § 1151.  During the hearing before the Board, however, the appellant clarified that she was no longer pursuing a claim under 38 U.S.C.A. § 1151.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (citing Hamilton v. Brown,  4 Vet. App. 528, 544 (1993) ("where . . . the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative")).  Thus, the Board need not address this claim.


FINDINGS OF FACT

1. The Veteran died in June 2010; the death certificate listed the cause of death as pancreatic neoplasm.

2.  During his lifetime, the Veteran had not established service connection for any disability other than a left shoulder disability rated at 20 percent disabling.

3.  The competent and probative evidence of record does not relate the Veteran's death to his military service.


CONCLUSION OF LAW

The criteria for service connection for the cause the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for the cause of the Veteran's death.  She contends that her husband developed a psychiatric disorder or "nerve problem" as a result of his service, and that he took numerous medications for this psychiatric disorder.  She further contends that the pancreatic neoplasm that caused the Veteran's death resulted from his taking the numerous medications for his psychiatric condition.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2014); see also 38 C.F.R. § 3.312 (2016).  A service-connected disability is considered the "principal" cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principal cause.  38 C.F.R § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  Id.  

It is uncontested that, as shown on the death certificate, the Veteran's death had an immediate cause of pancreatic neoplasm.  Thus this decision turns on whether the Veteran's pancreatic neoplasm was related to service. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Board notes that there is no showing that he served the Veteran had pancreatic neoplasm during service, or that such a disease was manifest for many years after his separation from service.  The Veteran's service treatment records do not show complaints, findings or diagnoses of any pancreatic problems, including cancer.  His post-service treatment records indicate that he was first thought to have a malignancy in his pancreas in May 2010.  Additionally, the appellant does not contend that the Veteran's pancreatic neoplasm had its onset during service, and testified that the Veteran did not report experiencing any problems with cancer of the pancreas in service.  See September 2016 Hr'g Tr. at 3.  As such, service connection for pancreatic neoplasm is not warranted on a direct basis.  

The appellant asserts that the Veteran's pancreatic neoplasm was the proximate result of medications he took for a psychiatric disorder, and that his psychiatric disorder was due to service.  See March 2011 Notice of Disagreement; see also March 2015 Statement of Accredited Representative; September 2016 Hr'g Tr. at 8-9.  Although the evidence of record shows that the Veteran had service during the Korean War and that he suffered from a psychiatric condition prior to his death, the most probative evidence of record does not support a finding that his psychiatric disorder had its onset during service or is otherwise related to service.  The Veteran and his wife reported that he was a Prisoner of War (POW) during the Korean Conflict, and that as a result of his experiences, he suffered from nervousness, anxiety and nightmares.  See August 1995 Written Statement of Appellant.  In March 2005, the Veteran sought service connection for posttraumatic stress disorder (PTSD), contending that he was depressed and thought of committing suicide.  He reported having dreams every night of fellow soldiers being killed in combat and of pain and torture he faced as a POW in the Korean Conflict.  See March 2005 Written Statement.  The Veteran's service records, however, do not support these contentions.  Although his DD 214 shows that he had over one year of foreign service, his service treatment records (STRs) do not indicate that he served in Korea, but rather that he served in Japan.  A search of service department records showed no evidence that the Veteran had been held as a POW.  Moreover, the evidence of record does not show that the Veteran suffered from any psychiatric condition during service.  There is no mention of nervousness, anxiety, depression or any other psychiatric condition in the Veteran's STRs.  On the Report of Medical History completed at separation, the Veteran checked "no" when asked whether he suffered from frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, nervous trouble of any sort and excessive drinking habit.  See June 1956 Report of Medical History.  The Veteran's separation examination report notes no psychiatric disorder.  See June 1956 Examination Report.  There is no evidence, other than the statements of the Veteran and the appellant, that he served in combat or in a combat zone.  Although the Veteran is competent to report his activities in service and his spouse is competent to report what the Veteran told her he experienced in service, the Board does not find these lay reports to be credible because they are not supported by the Veteran's available service records and are contrary to the Veteran's contemporaneous statements made at his separation from service, as shown by the June 1956 Report of Medical History.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (noting that the credibility of evidence can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, bias, self- interest, malingering, desire for monetary gain and witness demeanor).  Thus, the lay reports of the Veteran and the appellant are afforded no probative value.

The Veteran's post-service treatment records further show that the Veteran's longstanding psychiatric disorder was not related to service.  The evidence of record shows that the Veteran was diagnosed with chronic alcohol addiction as of October 1969, as his records show that he was hospitalized at that time for acute alcoholic intoxication and that he had previously been hospitalized because of his alcoholism.  See October 1969 VA Hospital Summary.  At the time of his October 1969 hospitalization he reported attending Alcoholics Anonymous to "keep him out of trouble" until that present episode.  He was not found to have any other psychiatric diagnosis at that time.  A January 1980 VA Hospital Summary noted that the Veteran suffered from a long history of alcohol abuse, but again there was no mention of another psychiatric disorder.  The evidence of record shows that it was not until as late as 1987, more than 30 years since the Veteran's separation from service, that he was diagnosed with an anxiety disorder.  See December 1987 VA Psychiatry Progress Note.  Further, there is no indication in the record as to the onset or etiology of this disorder, and thus there is no indication that such a disorder was due to the Veteran's service rather than his various nonservice-connected conditions.  To the contrary, his post-service medical records indicate that the Veteran's anxiety or depression was due to his chronic nonservice-connected conditions, including chronic alcoholism hiatal hernia, esophageal reflux, arthritis in the hands or insomnia.  His VA treatment record from December 1987 discusses his anxiety disorder in the context of his alcoholism and medical conditions, as does his March 2009 private treatment record stating that the Veteran suffers from chronic anxiety and depression "in the face of chronic medical problems."  See December 1987 VA Psychiatry Progress Note; see also March 2009 Medical Record of Dr. C.J.M.  Although the Veteran's post-service medical records show that he was diagnosed with chronic anxiety and depression and was being treated for these disorders, the records also show that he was continuously treated for alcohol abuse and abuse of prescription drugs.  See October 1969 VA Hospitalization Record; see also January 1988 VA Medical Record; December 1988 Medical Record of Dr. P.L.V.; May and June 1992 Reports of Hospitalization; October 1994, July 1995 and August 1995 Medical Records of Dr. C.J.M. (noting hospitalizations for alcohol intoxication and withdrawal from prescription medication); March 2005 to May 2006 VA Treatment Records.

The only other evidence of record supporting the appellant's claims are her own lay statements concerning her belief that the Veteran's psychiatric disorder was due to service, and that the medications he took to treat his psychiatric disorder ultimately caused or contributed to his pancreatic cancer.  Specifically, the appellant testified that the Veteran "did come from service with a bad nerve problem" and that he "dealt with different kinds of medications to control that nerve problem."  See September 2016 Hr'g Tr. at 8-9.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's psychiatric disorder and the etiology of the Veteran's cancer are issues that fall outside the realm of common knowledge of a lay person in this instance.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  

Moreover, the Board does not find the appellant's statement that the Veteran "did come from service with a bad nerve problem" as supportive of a claim that his psychiatric symptoms had their onset in service.  A witness must have personal knowledge in order to be competent to testify to a matter.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (internal citations omitted).  Personal knowledge is knowledge that comes to the witness through observation, i.e. matters he can see, hear, feel, smell, and taste.  Layno, 6 Vet. App. at 469 (citing United States v. Brown, 540 F.2d 1048, 1053 (10th Cir. 1976)).  Competent testimony is thus limited to that which the witness has actually observed, and is within the realm of her personal knowledge.  Id. at 470.   Here, the evidence of record shows that the Veteran did not marry the appellant until July 1987, many decades after his separation from service, and there is no evidence in the record to show that the appellant knew the Veteran prior to service or for many years after his separation of service.  Thus, the Board finds that the evidence of record does not show that she has personal knowledge of the Veteran's behavior prior to service or for many years after his separation from service, and is thus not competent to report a lay observation that the Veteran underwent a change in personality or demeanor after his separation from service.  

In light of the above, the Board finds that the preponderance of the evidence is against the appellant's claim.  There is no doubt to be resolved, and service connection for the cause of the Veteran's death is not warranted.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


